Citation Nr: 0019690	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-03 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for high blood 
pressure.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for seizures.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1971.  

This appeal arises from a February 1999 rating decision of 
the RO in Columbia, South Carolina, which denied the 
veteran's claims for service connection for schizophrenia, a 
nervous condition, psychiatric disability, high blood 
pressure, and seizures, as not well-grounded.  The veteran 
appealed these determinations to the Board of Veterans' 
Appeals (Board).  For the reasons explained below, the Board 
has recharacterized the issues as on the title page of this 
remand.  


REMAND

Although the RO denied each of the veteran's claims on a de 
novo basis, each of the claims was previously denied.  In 
September 1988, the RO denied service connection for a 
"nervous condition" and hypertension.  In November 1989, 
the RO declined to reopen a claim for service connection for 
an acquired psychiatric disorder (specifically, paranoid 
schizophrenia) on the basis that new and material evidence 
had not been submitted.  The RO also denied service 
connection for PTSD in December 1994.  In May 1991, the RO 
denied service connection for a seizure disorder.  Although 
notified of the denials, it does not appear that the veteran 
appealed any of the denials.  

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1999).  If, however, new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).  
The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  

Because this case involves attempts to reopen previously 
denied claims, the laws and regulations pertaining to 
finality and reopening of claims are pertinent to the issues 
on appeal.  Significantly, however, the RO has not considered 
the governing laws and regulations in adjudicating the 
veteran's claims.  Further, as the veteran has not been 
informed of the requirements for reopening each claim, the 
Board is required to remand this case for the appropriate 
adjudication and notice, to avoid any prejudice to the 
veteran.  See 38 C.F.R. § 19.29 (1999).  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

The Board would also point out that the question of whether 
new and material evidence has been presented to reopen a 
previously and finally disallowed claim is but one part of a 
three-part analysis of such a claim.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  First, VA must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Id.  
Second, if VA determines that the evidence is "new and 
material," it must reopen the claim and determine whether it 
is well grounded.  Winters, supra.  Third, if the claim is 
well grounded, VA must evaluate the merits of the claim after 
ensuring that the duty to assist has been fulfilled.  Id.  In 
addition, the United States Court of Appeals for the Federal 
Circuit has held that only the provisions of 38 C.F.R. 
§ 3.156 can be applied in determining whether a claimant has 
submitted new and material evidence to reopen a claim.  
Specifically, there is no legal requirement that to be 
"material," the new evidence must present a reasonable 
possibility of a change in outcome of the prior denial.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (overruling the 
decision in Colvin v. Derwinski, 1 Vet. App. 171 (1991) to 
the extent that it held otherwise).

Finally, the Board notes that, in adjudicating the claim for 
service connection for an acquired psychiatric disorder, the 
RO did not consider the veteran's apparent attempt to reopen 
his claim for service connection for PTSD in January 1999.  
Hence, the acquired psychiatric disorder issue has been 
characterized to specifically include PTSD, and the RO should 
adjudicate the issue accordingly.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should determine whether the 
veteran has submitted new and material 
evidence required to reopen his claims 
for service connection for an acquired 
psychiatric disability, to include PTSD; 
high blood pressure (hypertension); and a 
seizure disorder.  Such adjudication 
should be accomplished on the basis of 
all pertinent evidence of record, and all 
pertinent legal authority cited to above.  
The RO must provide adequate reasons and 
bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

2.  If the benefits sought remain denied, 
the RO should furnish to the veteran and 
his representative an appropriate 
supplemental statement of the case 
(specifically setting forth the laws and 
regulations regarding finality and 
reopening of previously denied claims, as 
well as a full explanation for the denial 
of each claim), and give them the 
appropriate opportunity to respond before 
the case is returned to the Board. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




